Judgment unanimously modified on the law and as modified affirmed and matter remitted to Niagara County Court for resentencing in accordance with the following Memorandum: In order to establish defendant’s guilt of grand larceny in the third degree, the People were required to prove that the value of the stolen property exceeded three thousand dollars (see, Penal Law § 155.35). We conclude that the People failed to meet that burden. The victim’s hearsay testimony concerning the appraisals of certain items was not admissible to establish value (see, People v Jeffries, 151 AD2d 964, Iv denied 74 NY2d 848; People v Womble, 111 AD2d 283, Iv denied 65 NY2d 989). Because the competent evidence established that the value of the stolen property exceeded one thousand dollars, we modify the judgment by reducing defendant’s conviction of grand larceny in the third degree to grand larceny in the fourth degree (see, Penal Law § 155.30 [1]) and by vacating the sentence imposed thereon, and we remit the matter for resentencing (see, CPL 470.15 [2] [a]; People v Jeffries, supra; People v Funchess, 137 AD2d 831).
Defendant’s contention that the court’s charge was deficient has not been preserved for our review (see, CPL 470.05 [2]), and we decline to review the alleged errors in the charge in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Niagara County Court, DiFlorio, J. — Burglary, 2nd Degree.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.